DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the claims
            The amendment filed 01/26/22 is acknowledged and has been entered.  Claims 16 and 30 have been amended.  Claims 29, 34-35 and 41-43 remain withdrawn as being directed to non-elected inventions.  Claims 20 and 38-39 have been cancelled. Claims 1-15, 32-33 and 36-37 were previously cancelled. New claims 57-66 have been added.  Accordingly, claims 16-19, 21-28, 30-31, 39 and 44-66 are under examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a processor configured to fit the measured levels to a response surface model as a function of an injury severity index” in claims 16 and 30.
“processor further configured to automatically identify an injury severity value that minimized the cost function at a time interval between the injury and collection of the sample” in claims 16 and 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19, 21-28, 30-31, 39 and 44-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is vague. In line 18 the recitation “configured to” is not clear as to how the processor has been structurally or materially modified to fit the measured levels to a response surface model as a function of an injury severity index.  See also deficiency found in claim 30.
Claim 16 is vague.  In line 26 the recitation “configured to” is not clear as to how the processor has been structurally or materially modified to automatically identify an injury severity value that minimized the cost function at a time interval between the injury and collection of the sample.  See also deficiency found in claim 30.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          
Claims 16-19, 21-28, 30-31, 39 and 44-66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 16 and 30 recites “fitting with a processor configured to fit the measured levels to a response surface model as a function of an injury severity index”: computing with the processor, the processor further configured to compute a cost function for combining the plurality of biomarkers, wherein the cost function is 

    PNG
    media_image1.png
    94
    302
    media_image1.png
    Greyscale

and automatically with the processor, the processor further configured to automatically identify an injury severity value that minimizes the cost function at a time between the injury and collection of the sample.
The limitation under its broadest reasonable interpretation, covers performance of the limitation with a mathematical concept but for the exception of generic use of a processor and measuring a level of at least three of the recited biomarkers with a multiplexed assay kit comprising an assay chamber and assay reagents and nothing in the claim elements precludes the steps from practically being performed in the mind or in a computer.  For example, but for the measuring a level of at least three of the recited biomarkers with a multiplexed assay kit comprising an assay chamber and assay reagents fitting the levels to a response surface model, computing a cost function with the recited algorithm and identifying an injury severity in the context of this claim encompasses the user correlating the levels with the generic use of a computer to that of a an injury severity value that minimizes the cost function at a known time interval.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation with use of a generic computer but for the recitation of generic measuring the biomarkers, then it falls within the groupings of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of measuring a level of at least three of the recited biomarkers with a multiplexed assay kit comprising an assay chamber and assay reagents which are insignificant extra solution activity for gathering information.    These are recited with a high-level of generality such that it amounts no more than mere instructions to apply the exception using means of measuring a level of at least three of the recited biomarkers with a multiplexed assay kit comprising an assay chamber and assay reagents.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and do not apply, rely on or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Thus, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of measuring a level of at least three or four of the recited biomarkers with a multiplexed assay kit comprising an assay chamber and assay reagents amounts to no more than mere instructions to apply the exception using generic means of measuring the biomarkers.  Thus, the claim is not patent eligible.
           With respect to measuring with a multiplexed assay kit as recited in the claims.  These limitations are not using the kit to apply the judicial exception because there is no interaction between the kit and the judicial exception.  As was shown by the prior art of record in the previous office actions a kit and components as currently recited in claims 16 and 30 and dependent claims were well know, routine and conventional. Therefore, the kit and components are merely gathering information and is considered insignificant extra solution activity.
            With respect to the recitation(s)  “distinguishing whether the patient received a dose of  0 Grays (Gy) from > 2 Gy at 100% sensitivity and 100% specificity or the sample received a dose of < Gy from > 2 Gy at 96.9% sensitivity and 98.5% specificity”.   The “distinguishing” statement(s) in claims 53-56 at best articulate the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the levels and an absorbed dose of ionizing radiation or radiation-induced tissue injury. No active method steps are invoked or clearly required; the “distinguishing” statement does not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  As in Mayo, there is no requirement that a doctor act on the results of the method.  Thus, the steps in addition to the judicial exception(s) do not do more than describe the judicial exception(s) with general instructions.   

Response to Arguments
Applicant's arguments filed 01/26/22 have been fully considered but they are not persuasive.  
           101 Rejections:
           Applicant argues that the amended claims require a processor’s actionof automatically with the processor, the processor further configured to automatically identify an injury severity value that minimizes the cost function at a time interval between the injury and collection of the sample, which is not something that can be practically performed in a human mind without the use of a computer.  Applicant then states that this distinction is similar to the reasons set forth in the USPTO Example 37, claim 2 (issued January 7, 2019), being patient eligible under Step 2A, Prong one because a human mind cannot practically perform the summation cost function, and cannot practically perform the automatic identification of injury severity value that minimizes the cost function at a time interval between the injury and collection of a sample.
         This argument is not found persuasive because Example 37, claim 2 is not germane to the instant claims because Example 37, claim 2 (1) provided language which specifically requires the processor to access computer memory which specifically tracked a particular function with each icon of the computer and the current claims do not provide for such specific limitations; (2) Current claims 16 and 30 specifically recites a mathematical relationship, formula or calculation and Example 37, claim 2 did not recite any of the judicial exceptions enumerated in the 2019 PEG.  Thus, applicant arguments directed to the current claims being similar to Example 37, claim 2 is not found persuasive.
           Applicant argues that the claims provide an improvement in technology because it covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to claiming the idea of a solution of outcome.  Applicant directs the Examiner’s attention to page 2 lines 1-8 of the specification and argues that this disclosure shows a fast accurate radiation dose and tissue injury assessment could greatly facilitate identification of exposed people who could benefit from early medical intervention.
         This argument is not found persuasive because the claim itself does not reflect the disclosed improvement in the technology.  The current claim does not provide a step of medical intervention which applies the judicial exception in a manner which adds more to the claim.  The current claims are not acting or using a practical application but are coming up with an answer of cost function.  The claims do not have a step of using the cost function in a manner that imposes a meaningful limit.  Thus, the current steps are not acting on or using the abstract idea in a practical application and that the steps are merely coming up with an answer but not applying that answer with medical intervention.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641